  Case 21-04090        Doc 27    Filed 07/06/21 Entered 07/06/21 11:57:54         Desc Main
                                   Document     Page 1 of 4

                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                      )      Chapter 7 Proceeding
                                            )
KOREY DION DAVIS,                           )      CASE NO. 21-04090
                                            )
                       Debtor.              )      Hon. LaShonda A. Hunt

                                    NOTICE OF MOTION

     PLEASE TAKE NOTICE that on Friday, July 16, 2021, at 9:15 a.m., I shall appear before
the  Honorable LaShonda A. Hunt, Bankruptcy Judge or before any other Bankruptcy Judge
who may be sitting in her place and shall present the U.S. Trustee’s MOTION FOR AN
EXTENSION OF TIME TO OBJECT TO DISCHARGE AND TO FILE MOTION TO
DISMISS, a copy of which is attached and served on you.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

       To appear by video, (1) use this link: https://www.zoomgov.com/join. (2) Enter the
meeting ID 161 165 5696. (3) Enter the passcode 7490911

       To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. (2) Enter the meeting ID 161 165 5696. (3) Enter passcode 7490911.

          When prompted identify yourself by stating your full name.

          To reach Judge Hunt’s web page go to www.ilnb.uscourts.gov and click on the tab for
Judges.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may call the matter regardless.

                                                   /s/ Roman L. Sukley
                                                   Roman L. Sukley, Attorney
                                                   OFFICE OF THE U.S. TRUSTEE
                                                   219 South Dearborn Street, Room 873
                                                   Chicago, Illinois 60604
                                                   (312) 886-3324
  Case 21-04090       Doc 27    Filed 07/06/21 Entered 07/06/21 11:57:54           Desc Main
                                  Document     Page 2 of 4

                                CERTIFICATE OF SERVICE

       I, Roman L. Sukley, an attorney, certify that I served a copy of this notice, the attached
motion, and proposed order on each entity shown on the attached list at the address shown and by
the method indicated on July 6, 2021, before 5:00 p.m.


                                                    /s/ Roman L. Sukley


                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:

Joji Takada    trustee@takadallc.com, IL74@ecfcbis.com


Parties Served via First Class Mail:

Korey Dion Davis
444 Milbrook
Yorkville, IL 60560
  Case 21-04090        Doc 27     Filed 07/06/21 Entered 07/06/21 11:57:54          Desc Main
                                    Document     Page 3 of 4

                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )       Chapter 7 Proceeding
                                               )
KOREY DION DAVIS,                              )       CASE NO. 21-04090
                                               )
                       Debtor.                 )       Hon. LaShonda A. Hunt

      MOTION OF THE UNITED STATES TRUSTEE FOR AN EXTENSION OF
      TIME TO OBJECT TO DISCHARGE AND TO FILE MOTION TO DISMISS

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois, by his attorney, Roman L. Sukley, and pursuant to 11 U.S.C. § 727(c)(1) and Fed. R.

Bankr. P. 4004(b), hereby requests this Court to grant an extension of time to object to the

discharge of Korey Dion Davis (the “Debtor”), and to file a motion dismiss the Debtor’s case for

abuse pursuant to 11 U.S.C. § 707(b) and Fed. R. Bankr. P. 1017(e)(1) or for cause under 707(a).

In support of this request, the U.S. Trustee states as follows:

         1.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(A) which this Court may

hear and determine under IOP 15(a) and LR40.3.1(a) of the United States District Court for the

Northern District of Illinois and Local Rule 9013-9.

         2.    Movant is the United States Trustee for the Northern District of Illinois and brings

this motion under Fed. R. Bankr. P. 2004.

         3.    On March 30, 2021, the Debtor filed his voluntary petition for relief Chapter 7 of

the Bankruptcy Code. On or about that same time, Joji Takada was appointed Chapter 7 Trustee

in the Debtor’s case (the “Chapter 7 Trustee”).

         4.    The last date to object to the Debtor’s discharge or to file a motion to dismiss his

case under § 707 is currently set for July 6, 2021.

         5.    Debtor’s Schedule E/F lists a total of $121,993.54 in nonpriority unsecured debt.
  Case 21-04090       Doc 27     Filed 07/06/21 Entered 07/06/21 11:57:54            Desc Main
                                   Document     Page 4 of 4

       6.      Debtor’s Schedule I lists that he is self-employed and earns $4,000 in monthly gross

income. Schedule I also lists net monthly income of $4,000. Schedule J lists monthly expenses

in the amount of $4,575.

       7.      The Debtor’s Statement of Financial Affairs, question 4, does not list any income

during this year or the two previous calendar years.

       8.      The Meeting of Creditors was originally scheduled for May 4, 2021 and was

continued to and held on June 8, 2021.   The Meeting was continued to July 27, 2021 in order for

the Debtor to provide documents to the Trustee.

       9.      The U.S. Trustee requests additional time to investigate the veracity and

completeness of Debtor’s petition, schedules, statement of financial affairs, and testimony given

at the 341 Meeting in order to determine whether cause exists to file an objection to his discharge

pursuant to Section 727(a) or a motion to dismiss Debtor’s case pursuant to Section 707.

       WHEREFORE, the U.S. Trustee requests this Court to extend the date to object to the

Debtor’s discharge pursuant to 11 U.S.C. § 727(a) and for filing a motion to dismiss the Debtor’s

case under § 707 through and including October 4, 2021, and for such other relief as this Court

deems just.

                                                       RESPECTFULLY SUBMITTED:

                                                       PATRICK S. LAYNG
                                                       UNITED STATES TRUSTEE


DATED: July 6, 2021                               By: /s/ Roman L. Sukley
                                                      Roman L. Sukley, Attorney
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 South Dearborn Street, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-3324
